Exhibit 10.1 SEPARATION AGREEMENT AND GENERAL RELEASE This separation agreement and general release (“Agreement”) is entered into by and between Teresa Kroll (“Employee”) and Build-A-Bear Workshop, Inc. (“Company”). RECITALS A.Employee's employment with the Company will cease at the close of business on November 30, 2013 (“Termination Date”). B.Employee and the Company (individually, “Party” and collectively, “Parties”) desire to agree upon provisions for the termination of all duties, responsibilities, and compensation requirements of the Parties. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: 1.
